Per Curiam: This is a case depending wholly upon a question of fact. It wras submitted for trial to the court without a jury. The testimony is conflicting. The witnesses were few in number, and the court below, hearing and seeing them, could better determine the credit to be given to the testimony of each one than we can do. While we entertain some doubt as to the correctness of the finding, we do not feel authorized to reverse the judgment. The judgment of the court below is affirmed. Judgment affirmed.